The prior Office action, the Non-final rejection dated June 06, 2022 is being vacated.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment, filed Sept. 06, 2022. As filed, Claims 1, 4-10 are pending are pending of which claims 1, 4-8 are amended; claims 9 and 10 are new. Claims 2-3 are cancelled.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-8  under 35 U.S.C. § 103 over WO2016/059151 A1, April 21, 2016 by Bonrath et al. and Tedeschi, J. Org. Chem. vol. 28, 1 January 1963, pages 1740 is withdrawn in view of claim amendments. 
2. The rejection of claims 1-8  under 35 U.S.C. § 103 over WO 2004/018400 A1, March 2004, by Bonrath et al. in view of WO 2007/039245, 12 April 2007 by Bonrath et al. and Tedeschi, J. Org. Chem. vol. 28, 1 January 1963, 1740 is withdrawn in view of claim amendments. 
3. The objection to claim has been addressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US  49147,886, April 3, 1979  by Wiederkehr  (cited by  Applicants in IDS) and Tedeschi, J. Org. Chem. vol. 28, 1 January 1963, pages 1740-1743 (cited by Applicants in IDS).
As amended, instant claims are drawn to a process for producing the compound of formula (III’) by ethynylation of compound (I’) with acetylene,  mediated by solid KOH in ammonia: reaction shown below as display in Casreact:
                                
    PNG
    media_image1.png
    274
    456
    media_image1.png
    Greyscale
                                                            The ‘886 patent teach preparation of ethynyl-beta ionol, which corresponds to claimed formula (III’), by reacting acetylene and beta-ionone, which corresponds to claimed formula (I’) also referred to as beta-ionone ( example 1 on [0054] of instant disclosure), in the presence of an alkali metal hydroxide e.g. KOH,  in liquid ammonia. The reference discuss that ethynyl-beta ionol is an intermediate used in the preparation of vitamin A, showing the same utility as claimed application (abstract; col 1 lines 5-8). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The ‘886 patent teach on col 1 lines 9-13:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding the limitation of instant claims that KOH is added to the reaction mixture in solid form, the ‘886 patent specifically teach that the alkali metal hydroxide may also be used in solid form, or as a suspension in a suitable liquid ( col 1 lines 39-40).
Regarding instant claims 4-7, The ‘886 patent  teach that the ethynylation is carried out at a reaction temperature of between - 20°C to 5°C, pressure is in the range from 1.5-9.5 atm.
Regarding claims 9-10, the ‘886 patent teach workup of the reaction by adding water to the reaction mixture at the end of the process (col 2 lines 7-10; lines 37-42).
The method of the present application differs from the method described in the ‘’886 patent  in that prior art does not show preparative examples for reaction of  beta-ionone with acetylene by solid KOH- instead examples 1 and 2 on col 1-2 show ethynylation reaction is mediated by KOH  in diluted solution.
However, the ‘886 patent teach that ethynyl-beta-ionol is obtained in high yield  of nearly 100%, by reacting beta-ionone with acetylene in the presence of an alkali metal hydroxide in liquid ammonia, wherein the alkali metal hydroxide may also be
used in solid form and further that KOH is preferred alkali metal hydroxides for the reaction. 
Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to conduct the ethynylation reaction with KOH in solid form and in absence of water. 
Considering objective evidence present in the application indicating obviousness or nonobviousness – the instant application is drawn to a process for producing the compound of formula (III’) by ethynylation of compound (I’) referred to as beta -ionone, with acetylene,  mediated by KOH in ammonia.  It is noted that the preparation of formula (III’), see Example 1, occurs in yield of 77% or when reaction is worked up with water in 81% yield see example 2. The prior art accomplishes the same transformation from same reagents beta-ionone and acetylene, under same catalysis KOH in ammonia to give the ethynyl -beta -ionol in 98% yield (example 1, col2), or 95% yield (example 2, col 2).  For this reason, it is unclear what advantages the instant application has over the prior art.  
 The process taught in the instant application fails to set forth and patentable inventive step.
Furthermore, conducting ethynylation reaction of ketones in the presence of solid KOH in ammonia is known option in the prior art, as discussed in the article by Tedeschi.
The article by Tedeschi, teach a  process for the ethynylation of carbonyl compounds in presence of powdered KOH and ammonia, which allow for a facile isolation of the product. The article by Tedeschi discuss that the ammonia-alkali hydroxide-acetylene reaction system is so specific for ethynylation than even for base sensitive aldehydes gives good conversions.
 Moreover, Tedeschi shows  the importance of conducting the ethynylation with finely powdered and preferably anhydrous potassium hydroxide and dry acetylene in order to enhance conversion rates and yields (Table II; page 1741-1743). 
Therefore, based on the teaching by the ‘886 patent regarding preparation of ethynyl-beta ionol by reacting acetylene and beta-ionone in the presence of KOH,  in liquid ammonia and the teachings of Tedeschi regarding the advantage of using  powdered KOH catalyst in increasing conversion rate of ethynylation reaction, one of ordinary skill in the art would have been motivated to combine the teachings of prior art and to utilize powdered KOH as catalyst for reaction of beta-ionone with acetylene  as disclosed by the ‘886 patent, with reasonable expectation of success in producing the ethynylation products. Moreover, the ‘886 patent teach that KOH can be used in solid form for ethynylation reaction. 
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
Claims 1, 4-10 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622